Opinion filed September 19, 2019




                                     In The


          Eleventh Court of Appeals
                                   __________

                              No. 11-18-00147-CV
                                  __________

      SUPERIOR HOTELS OF WEST TEXAS, LLC, Appellant
                                       V.
                         ACADEMY, LTD., Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 09086-D


                     MEMORANDUM OPINION
       Appellant, Superior Hotels of West Texas, LLC, has filed in this court a
motion to dismiss its appeal. In the motion, Appellant indicates that it no longer
wishes to pursue an appeal in this matter and requests that this court dismiss the
appeal.
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


September 19, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2